     Case 2:21-cv-00932-JAM-EFB Document 38 Filed 09/03/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DARONTA TYRONE LEWIS,                             No. 2:21-cv-0932-JAM-EFB P
11                        Plaintiff,
12           v.                                         ORDER
13    M. VELASQUEZ-MIRANDA, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

17   U.S.C. § 1983. On August 18, 2021, plaintiff filed a request for an extension of time until May

18   24, 2021 “to file attach[ed] court motions/and/or comply with the court orders attach[ed].” ECF

19   No. 37. The chronology of the request is nonsensical. Plaintiff does not specify what deadline he

20   seeks to extend and there are no attached motions or court orders to provide context.

21          In an abundance of caution, the court will grant plaintiff an extension of time to file

22   objections to the August 5, 2021 findings and recommendations, which recommended that

23   plaintiff’s May 27, 2021 motion for preliminary injunction be denied. ECF No. 35.

24          Accordingly, plaintiff is granted 30 days from the date this order is served to file his

25   objections. The Clerk is directed to terminate ECF No. 37.

26          So ordered.

27   Dated: September 3, 2021.

28
